     Case: 1:20-cv-04202 Document #: 26 Filed: 10/05/20 Page 1 of 3 PageID #:2502




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                            Civil Action No.: 1:20-cv-04202
        Plaintiffs,
                                                            Judge Thomas M. Durkin
v.
                                                            Magistrate Judge Sheila M. Finnegan
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                   DEFENDANT
                 187            Shijiazhuang Roc Cattle Import and Export Trading Co., Ltd.
                 153                                    DogCat Store
                 181                              Reed Daily Gadgets Store
                 165                              huayan's accessories store
                 172                               Merry Hommylife Store
                  15                                     PTstore18s
                  35                                    Prettycottage
                  14                                     Sclrecroely
                  97                                    Cheerfssver95
                  17                                    Look forward
                  20                                xiaoHgaoduandingzhi
                  11                                  Double boutique
                  12                                  One Song Away
   Case: 1:20-cv-04202 Document #: 26 Filed: 10/05/20 Page 2 of 3 PageID #:2503




DATED: October 5, 2020               Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-04202 Document #: 26 Filed: 10/05/20 Page 3 of 3 PageID #:2504




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 5, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
